419 F.2d 829
Annette HARTMANN and Benn J. Hartmann, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 22858.
United States Court of Appeals Ninth Circuit.
Nov. 26, 1969.

Annette Hartmann, in pro. per.
Robert E. Kopp (argued), William D. Ruckelshaus, Asst. Atty. Gen., Alan S. Rosenthal, Atty., Dept. of Justice, Washington, D.C., William M. Byrne, Jr., U.S. Atty., Los Angeles, Cal., for appellee.
Before JERTBERG, BROWNING and ELY, Circuit Judges
PER CURIAM:


1
Appellants instituted an action in the court below under the Federal Tort Claims Act, 28 U.S.C. 1346(b), 2671 et seq., seeking to recover from the United States damages in excess of $10,000.00 allegedly caused to their residential property by sonic booms.


2
Following trial to the court on the issue of liability, which included a personal inspection of the damaged property, the district court entered judgment in favor of the United States, based upon detailed findings of fact and conclusions of law.  In essence the district court found as facts that the appellants failed to establish the identity of the aircraft that created the sonic booms; that there was negligence; and that the damage to the appellants' residential property was caused by the sonic booms.


3
A careful examination of the record discloses that the findings of fact are substantially supported by the evidence, and are far from being clearly erroneous.  The application of the clearly erroneous rule to this case, adversely to appellants' contentions, disposes of all questions on appeal presented by appellants which merit attention.


4
Judgment is affirmed.